DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	The term "substantially" in claims 1, 9 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
3.	Claims 5, 9, and 18 are indefinite because the of the phrase “set of one or more characteristics, sufficient to..”, the claim does not limit what is considered a “characteristic” or what is considered “sufficient” to distinguish. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 8 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al., US 6,627,029. 
The patent issued to Muller et al., teach a three-dimensional molded article comprising a layered composite (title and abstract). Said composite comprises a backing layer, an intermediate layer and a heat cured layer (abstract). Said backing layer can comprise glass fibers and thermoplastic polymers (column 2, 30-60). Said intermediate layer can be made from polyolefin polymers for example it may comprise a resin saturated fabric (column 6, 15-35). Muller et al., also teach adding a decorative material which can made from metal or fabric with resin materials (column 6m 30-45). Said heat-cured layer can be made with a thermoset plastic such as a polyolefin web saturated with melamine resin (example 1 and claim 1). With regard to the intermediate web and decorative layers, since Muller teach using fabrics and materials such as polyolefin polymer, the Examiner is of the position that a person of ordinary skill in the art would recognize that the fabric can made from polyolefin polymers. With regard to the claimed hardened material, Muller et al., teach coating the layers with a thermoplastic material (column 7, 50-65). Muller et al., teach a three-dimensional molding process which involves using heat to shape and cooling to produce a final shaped article (column 8, 25-60). The Examiner is of the position that once the heat source is removed and the mold is allowed to cool, the limitation of “hardened material" would be met. With regard to the limitations pertaining to "materials that can be abraded, abrasively blasted or chemically removed", the Examiner is of the position that any of the substrate layers and resin materials used in conjunction therewith can be "abraded, abrasively blasted or chemically removed". Applicant is invited to evidence otherwise. With regard to claim 8, the Examiner is of the position that a three dimensional shaped or molded article would have the claimed angles, curves or planes in differing orientations. 
6.	Claims 4-7, 9-14 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al., US 6,627,029 in view of Bredt et al., US 2005/0003189. 
	The invention of Muller et al., is set forth above. Muller et al., does not teach using a powdered thermoplastic material. The published patent application issued to Bredt et al. teach the formation of 
Therefore, motivated by the desire to form a three-dimensional article it would have been obvious to a person of ordinary skill in the art to form the three-dimensional article of Muller et al., with thermoplastic powder as taught by Bredt et al. Since both references are from the same field of endeavor and concerned with making three dimensional products, a person of ordinary skill in the art would easily recognize that either liquid or powdered thermoplastic materials can used to form three dimensional shaped articles without undue experimentation and with a reasonable expectation of success. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789